Case 5:16-cv-10444-JEL-MKM ECF No. 1903, PageID.66517 Filed 07/20/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

        AGENDA FOR JULY 27, 2021 STATUS CONFERENCE

       The Court will hold a status conference on these cases on Tuesday

 July 27, 2021 at 2:30pm in Ann Arbor, Michigan via video conference.

 The agenda will be as follows, although the Court may adjust the agenda

 prior to the conference if necessary.

       1.    The Court will address the schedule and proposed jury
             questionnaires for the first bellwether trials;

       2.    The Court will hear from VNA and the United States EPA
             about a discovery dispute regarding VNA written discovery
             requests to the EPA. The parties may make a submission
             to the Court pursuant to its protocol for adjudicating
             discovery disputes, as set forth in ECF No. 918,
             PageID.24166–67, with the following adjustments: (1)
             submissions are due on Friday July 23, 2021 at 2:30 pm;
Case 5:16-cv-10444-JEL-MKM ECF No. 1903, PageID.66518 Filed 07/20/21 Page 2 of 2




             and (2) submissions may not exceed two pages. All other
             protocol remains the same; and

       3.    The Special Master may provide a report to the Court
             regarding the status of the proposed partial settlement.

       IT IS SO ORDERED.

 Dated: July 20, 2021                      s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on July 20, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       2
